BOWEN W. SIMMONS, Retired Circuit Judge.
Appellant, an indigent, was indicted for possession of a Controlled Substance listed in Title 22, § 258(35)(b)(5), schedule IV, Recompiled Code, 1958. During the progress of the trial, and after some evidence was adduced, defendant entered a plea of guilty. Sentence: four years. Probation denied. This appeal is from a judgment entered pursuant to the guilty plea.
We have examined the record and find that the Court, before accepting the plea of guilty, fully informed appellant of her rights under the law.
Attached to the written plea of guilty was a written statement, signed by defendant, in which she lists her rights and acknowledged that she had read the statement and understood it.
Defendant’s attorney signed a certificate thereto appended. He acknowledged that his client had read the statement or that he had read it to her. He further certified that he had explained to defendant her constitutional rights in detail and that she stated to him that she fully understood the same. Suffice it to say that appellant was fully informed of her rights.1
The plea of guilt, tendered by appellant and accepted by the Court, purged the record of error and cut off review of such assertions here tendered. Knowles v. State, 280 Ala. 406, 194 So.2d 562(2)(3); Hanes v. State, 56 Ala.App. 711, 325 So.2d 219(1); Mack v. State, 51 Ala.App. 611, 288 So.2d 150(4); Monroe v. State, 50 Ala.App. 302, 278 So.2d 751(6).
The judgment is affirmed.
The foregoing opinion was prepared by the Honorable Bowen W. Simmons, a retired Circuit Judge, serving as a Judge of this Court, under the provisions of § 6.10, of the new Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
AFFIRMED.
All the Judges concur.

. Ireland v. State, 47 Ala.App. 65, 250 So.2d 602.